Citation Nr: 0631744	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  93-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the right upper extremity.

2.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1956 
to January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied service connection 
for frostbite and an eye condition.  The veteran testified 
at an RO hearing in January 1992.

The Board remanded this case for additional development in 
January 1995 and September 1997.  In August 2002, the Board 
denied the service connection claims for residuals of 
frostbite of the right upper extremity and a right eye 
disorder.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  On 
February 1, 2006, the CAVC determined that the Board had not 
satisfied its duty to notify the veteran under the Veterans 
Claims Assistance Act (VCAA), and remanded the matter for 
readjudication.   

Based on the directives of the CAVC, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The RO should provide the veteran a VCAA letter, regarding 
his service connection claims for residuals of frostbite of 
the right upper extremity and a right eye disorder.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  The letter 
should include the new provisions under the duty to notify, 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate service 
connection claims for residuals of 
frostbite of the right upper extremity and 
a right eye disorder, (2) of the 
information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the veteran is expected to 
provide, and (4) request that the veteran 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
also must be informed of the additional 
elements, including (5) the criteria for 
assigning degrees of disability ratings, 
and (6) the criteria for assigning 
effective dates for the award of benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Additionally, the 
veteran must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003, 38 U.S.C. 
§§ 5109B, 7112.  All VCAA requirements 
must be contained in one letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must notify the veteran of all relevant 
actions taken on his claims for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



